Citation Nr: 0908462	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  08-22 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected disability. 

2.  Entitlement to service connection for a right hip 
disorder as secondary to service-connected disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder as secondary to service-connected disability, 
and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 
1956 to January 1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In February 2009, the Veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

At his hearing before the Board in February 2009, the veteran 
requested a higher rating for his service-connected residuals 
of a fracture of the left tibia and fibula with left knee and 
ankle arthritis.  This matter is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for a right 
knee disorder, a right hip disorder, and a low back disorder 
all as secondary to service-connected disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in August 2005.  The Veteran was informed of this decision 
that same month, and he did not disagree with the 
determination.  

2.  The evidence submitted subsequent to the August 2005 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating this claim for secondary service connection 
for a low back disorder.  


CONCLUSIONS OF LAW

1.  The August 2005 RO decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for a low back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is reopening the claim decided below 
thus granting in full the benefit sought on appeal as to that 
issue.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

The RO denied the Veteran's claim for service connection for 
a back disorder as secondary to service-connected disability 
in August 2005.  The Veteran was informed of this decision 
that same month.  He did not disagree with the decision.  The 
August 2005 decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); § 20.1103 (2008).  

The evidence of record at the time of the August 2005 RO 
determination included the Veteran's service treatment 
records, VA treatment records dated from 2001 to 2003, and a 
VA examination report of August 2003.  

The service records showed no complaint, diagnosis, or 
treatment for a low back disorder.  Outpatient treatment 
records showed no indication of a back disorder, and a back 
disorder was not found on the VA examination.  The RO denied 
the claim finding that the Veteran did not have a back 
disorder and that service connection was therefore not 
warranted.  

In July 2007, the Veteran requested secondary service 
connection for a back condition, and this appeal ensued.  
Evidence submitted since the August 2005 decision includes VA 
outpatient treatment records dated from 2003 to 2007, and a 
VA examination report of January 2008 as well as hearing 
testimony before the undersigned Veterans Law Judge.  

The VA examination report did not include findings regarding 
the low back.  However, the VA outpatient treatment records 
show treatment for various disorders including complaints of 
back pain.  In October 2002, X-rays showed degenerative disc 
disease of the lumbar spine.  Thus, these records are new 
since they were not previously of record, and they are 
material as they confirm the presence of a lumbar disorder, 
which was not previously shown.  As such, the records raise a 
reasonable possibility of substantiating the claim.   

The evidence submitted by itself or when considered with 
previous evidence of record, does relate to an unestablished 
fact necessary to substantiate the claim, and does raise a 
reasonable possibility of substantiating the claim.  Thus, 
new and material evidence has been received and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  




ORDER

New and material evidence has been received; therefore, the 
claim for service connection for a back disorder as secondary 
to service-connected disability is reopened.  


REMAND

The Veteran seeks service connection on a secondary basis for 
a low back disorder, right knee disorder, and right hip 
disorder.  

In a December 2007 statement, the Veteran reported that he 
received treatment at a VA facility for his hip condition.  
He requested that VA records from July 2007 to the present be 
obtained.  The record reflects that the RO indicated that the 
VA treatment records showed that the Veteran has right knee 
osteoarthritis on X-ray in June 1995 and again in October 
2007.  The Board is unable to locate these records in the 
file.  The most recent VA outpatient treatment records in the 
file are dated in July 2007.

The June 1995 report and any available additional VA records 
may be material to the claims since they may provide medical 
evidence regarding the current status of the Veteran's 
disability picture regarding his right knee, his right hip, 
or his back.  In this regard, it is noted that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
an effort should be made to obtain these VA records and any 
other pertinent VA treatment records so they can be 
associated with the Veteran's claims folder.  

The Veteran is service-connected for left hip and left knee 
disabilities, and he has claimed that he has a right knee, 
right hip, and low back disorders as secondary to those 
disabilities.  He has not been examined regarding his low 
back, right knee, and right hip complaints.  His 
representative has requested that the claim be remanded for 
an examination to include diagnostic tests.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  This 
should be accomplished on remand.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the veteran's treatment 
records dated since July 2007 from the 
Nashville VAMC.  Also, attempt to locate 
and associate with the claims file the 
noted 1995 X-ray reports documented in 
the statement of the case.  If no 
additional records exist or can be 
located, the case file should be 
documented accordingly.

2.  Thereafter, schedule the Veteran for 
a VA orthopedic examination of his low 
back, right hip, and right knee.  The 
entire claims file and a copy of this 
remand must be made available to the 
examiner for review.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.

The examiner should identify all current 
low back, right knee, and right hip 
disabilities.  

With respect to each diagnosed 
disability, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the disability 
was either caused by or aggravated by the 
service connected left hip disorder 
and/or the service-connected left knee 
disorder.  

The examiner should set forth a complete 
rationale for the conclusions reached in 
the report.  

3.  Finally, readjudicate the Veteran's 
claims on appeal.  If any claim remains 
denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


